Name: Directive 2009/105/EC of the European Parliament and of the Council of 16 September 2009 relating to simple pressure vessels (Text with EEA relevance)
 Type: Directive
 Subject Matter: European Union law;  technology and technical regulations;  marketing;  mechanical engineering
 Date Published: 2009-10-08

 8.10.2009 EN Official Journal of the European Union L 264/12 DIRECTIVE 2009/105/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 16 September 2009 relating to simple pressure vessels (codified version) (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 95 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) Council Directive 87/404/EEC of 25 June 1987 on the harmonization of the laws of the Member States relating to simple pressure vessels (3) has been substantially amended several times (4). In the interests of clarity and rationality the said Directive should be codified. (2) Member States have the responsibility of ensuring the safety on their territory of persons, domestic animals and property with regard to the hazards resulting from the leakage or bursting of simple pressure vessels. (3) In each Member State, mandatory provisions define in particular the safety level required of simple pressure vessels by specifying design and operating characteristics, conditions of installation and use and inspection procedures before and after the placing on the market. These mandatory provisions do not necessarily lead to different safety levels from one Member State to another but do, by their disparity, hinder trade within the Community. (4) This Directive should therefore contain only mandatory and essential requirements. To facilitate proof of conformity with the essential requirements, it is necessary to have harmonised standards at Community level, in particular as to the design, operation and installation of simple pressure vessels, so that products complying with them may be assumed to conform to the safety requirements. These standards harmonised at Community level are drawn up by private bodies and should remain non-mandatory texts. For that purpose, the European Committee for Standardisation (CEN), the European Committee for Electrotechnical Standardisation (Cenelec) and the European Telecommunications Standards Institute (ETSI) are recognised as the competent bodies for the adoption of harmonised standards in accordance with the general guidelines (5) for cooperation between the Commission, the European Free Trade Association (EFTA) and those three bodies signed on 28 March 2003. (5) The Council has already adopted a series of Directives designed to remove technical barriers to trade in accordance with the principles established in its Resolution of 7 May 1985 on a new approach to technical harmonisation and standards (6); each of those Directives provides for the affixing of the CE marking. The Commission, in its Communication of 15 June 1989 on a global approach to certification and testing (7), proposed that common rules be drawn up concerning a CE marking with a single design. The Council, in its Resolution of 21 December 1989 on a global approach to conformity assessment (8), approved as a guiding principle the adoption of a consistent approach such as this with regard to the use of the CE marking. The two basic elements of the new approach which should be applied are the essential requirements and the conformity assessment procedures. (6) A check on compliance with the relevant technical requirements is necessary in order to provide effective protection for users and third parties. The existing inspection procedures differ from one Member State to another. In order to avoid multiple inspections, which are in effect barriers to the free movement of vessels, arrangements should be made for the mutual recognition of inspection procedures by the Member States. In order to facilitate the mutual recognition of inspection procedures, Community procedures should be established as well as the criteria for appointing the bodies responsible for carrying out tests, surveillance and verification. (7) The presence on a simple pressure vessel of the CE marking should raise a presumption that it satisfies the provisions of this Directive and should therefore make it unnecessary, upon the importation and putting into service of the vessel, to repeat the inspections already carried out. Nevertheless simple pressure vessels might represent a safety hazard. Provision should therefore be made for a procedure to reduce this hazard. (8) This Directive should be without prejudice to the obligations of the Member States relating to the time limits for transposition into national law and application of the Directives set out in Annex IV, Part B, HAVE ADOPTED THIS DIRECTIVE: CHAPTER I SCOPE, DEFINITIONS, PLACING ON THE MARKET AND FREE MOVEMENT Article 1 1. This Directive applies to simple pressure vessels manufactured in series. 2. The following vessels shall be excluded from the scope of this Directive: (a) vessels specifically designed for nuclear use, failure of which may cause an emission of radioactivity; (b) vessels specifically intended for installation in or the propulsion of ships and aircraft; (c) fire extinguishers. 3. For the purposes of this Directive the following definitions shall apply: (a) simple pressure vessel or vessel means any welded vessel subjected to an internal gauge pressure greater than 0,5 bar which is intended to contain air or nitrogen and which is not intended to be fired. The parts and assemblies contributing to the strength of the vessel under pressure shall be made either of non-alloy quality steel or of non-alloy aluminium or non-age hardening aluminium alloys. The vessel shall be made of either: (i) a cylindrical part of circular cross-section closed by inwardly dished and/or flat ends which revolve around the same axis as the cylindrical part; or (ii) two dished ends revolving around the same axis. The maximum working pressure of the vessel shall not exceed 30 bar and the product of that pressure and the capacity of the vessel (PS x V) shall not exceed 10 000 bar.l. The minimum working temperature must be no lower than  50 °C and the maximum working temperature must not be higher than 300 °C for steel and 100 °C for aluminium or aluminium alloy vessels; (b) a harmonised standard means a technical specification (European standard or harmonisation document) adopted by the European Committee for Standardisation (CEN), the European Committee for Electrotechnical Standardisation (Cenelec) or the European Telecommunications Standards Institute (ETSI) or by two or three of those bodies upon a remit from the Commission in accordance with Directive 98/34/EC of the European Parliament and of the Council of 22 June 1998 laying down a procedure for the provision of information in the field of technical standards and regulations and of rules on Information Society services (9) and the general guidelines for cooperation between the Commission, the European Free Trade Association (EFTA) and those three bodies signed on 28 March 2003. Article 2 1. Member States shall take all necessary steps to ensure that the vessels may be placed on the market and put into service only if they do not compromise the safety of persons, domestic animals or property when properly installed and maintained and used for the purposes for which they are intended. 2. The provisions of this Directive shall not affect the right of Member States to specify  with due observance of the Treaty  the requirements they deem necessary in order to ensure that workers are protected when using vessels, provided it does not mean that those vessels are modified in a way unspecified in this Directive. Article 3 1. Vessels in respect of which the product of PS x V exceeds 50 bar.l must satisfy the essential safety requirements set out in Annex I. 2. Vessels in respect of which the product of PS x V is 50 bar.l or less must be manufactured in accordance with sound engineering practice in one of the Member States and bear markings as laid down in point 1 of Annex II, with the exception of the CE marking referred to in Article 16. Article 4 Member States shall not impede the placing on the market and the putting into service in their territory of vessels which satisfy the requirements of this Directive. Article 5 1. Member States shall presume that vessels bearing the CE marking comply with all the provisions of this Directive. Conformity of vessels with the national standards which transpose the harmonised standards, the reference numbers of which have been published in the Official Journal of the European Union, shall result in a presumption of conformity to the essential safety requirements set out in Annex I. Member States shall publish the reference numbers of such national standards. 2. Member States shall presume that vessels for which the standards referred to in the second subparagraph of paragraph 1 do not exist or in respect of which the manufacturer has not applied or has only partially applied such standards, comply with the essential safety requirements set out in Annex I, where, after receipt of an EC type-examination certificate, their conformity with the approved model has been certified by the affixation of the CE marking. 3. Where vessels are subject to other Directives covering other aspects and which also provide for the affixing of the CE marking, the latter shall indicate that the vessels in question are also presumed to conform to the provisions of those other Directives. However, where one or more of those Directives allow the manufacturer, during a transitional period, to choose which arrangements to apply, the CE marking shall indicate conformity only to the Directives applied by the manufacturer. In this case, particulars of the Directives applied, as published in the Official Journal of the European Union, shall be given in the documents, notices or instructions required by the Directives and accompanying such vessels. Article 6 Where a Member State or the Commission considers that the harmonised standards referred to in Article 5(1) do not entirely meet the essential safety requirements set out in Annex I, the Commission or the Member State concerned shall bring the matter before the standing committee set up under Article 5 of Directive 98/34/EC, hereinafter referred to as the committee, giving the reasons therefor. The committee shall deliver an opinion without delay. In the light of the committees opinion, the Commission shall inform the Member States whether or not it is necessary to withdraw those standards from the publications referred to in Article 5(1). Article 7 1. Where a Member State finds that vessels bearing the CE marking and used in accordance with their intended purpose might compromise the safety of persons, domestic animals or property, it shall take all appropriate measures to withdraw those products from the market or to prohibit or restrict their being placed on the market. The Member State concerned shall immediately inform the Commission of any such measure, indicating the reasons for its decision, and in particular whether non-conformity is due to: (a) failure to meet the essential safety requirements set out in Annex I, where the vessel does not meet the harmonised standards referred to in Article 5(1); (b) incorrect application of the harmonised standards referred to in Article 5(1); (c) shortcomings in the harmonised standards referred to in Article 5(1). 2. The Commission shall enter into consultation with the parties concerned as soon as possible. Where, after such consultation, the Commission finds that any measure as referred to in paragraph 1 is justified, it shall immediately so inform the Member State that took the action and the other Member States. Where the decision referred to in paragraph 1 is attributed to shortcomings in the standards, the Commission, after consulting the parties concerned, shall bring the matter before the committee within two months if the Member State which has taken the measures intends to maintain them and shall set in motion the procedure referred to in Article 6. 3. Where a vessel which does not comply bears the CE marking, the competent Member State shall take appropriate action against whomsoever has affixed the marking and shall inform the Commission and the other Member States thereof. 4. The Commission shall ensure that the Member States are kept informed of the progress and outcome of the procedure referred to in paragraphs 1, 2 and 3. CHAPTER II CERTIFICATION SECTION 1 Certification procedures Article 8 1. Prior to production of pressure vessels of which the product of PS x V exceeds 50 bar.l, manufactured in accordance with the harmonised standards referred to in Article 5(1), the manufacturer, or his authorised representative established within the Community, shall at his own choice either: (a) inform an approved inspection body as referred to in Article 9, which, after examining the design and manufacturing schedule referred to in point 3 of Annex II, shall draw up a certificate of adequacy attesting that the schedule is satisfactory; or (b) submit a prototype vessel for the EC type-examination referred to in Article 10. 2. Prior to production of pressure vessels of which the product of PS x V exceeds 50 bar.l, not manufactured, or manufactured only partly, in accordance with the harmonised standards referred to in Article 5(1), the manufacturer, or his authorised representative established within the Community, shall submit a prototype vessel for the EC type-examination referred to in Article 10. 3. Vessels manufactured in accordance with the harmonised standards referred to in Article 5(1) or with the approved prototype shall, prior to their being placed on the market, be subject: (a) to the EC verification referred to in Article 11 where the product of PS x V exceeds 3 000 bar.l; (b) at the choice of the manufacturer, where the product of PS x V does not exceed 3 000 bar.l but exceeds 50 bar.l, either: (i) to the EC declaration of conformity referred to in Article 12; or (ii) to the EC verification referred to in Article 11. 4. The records and correspondence relating to the certification procedures referred to in paragraphs 1, 2 and 3 shall be drafted in an official language of the Member State in which the approved inspection body is established or in a language accepted by that body. Article 9 1. Member States shall notify the Commission and the other Member States of the approved inspection bodies which they have appointed to carry out the procedures referred to in Article 8(1), (2) and (3) together with the specific tasks which those bodies have been appointed to carry out and the identification numbers assigned to them beforehand by the Commission. The Commission shall publish in the Official Journal of the European Union a list of the notified bodies with their identification numbers and the tasks for which they have been notified. The Commission shall ensure that this list is kept up to date. 2. For the purposes of approval of the bodies referred to in paragraph 1, Member States shall meet the minimum criteria set out in Annex III. 3. A Member State which has approved an inspection body shall withdraw approval if it finds that the body no longer meets the minimum criteria set out in Annex III. It shall immediately inform the Commission and the other Member States accordingly. SECTION 2 EC type-examination Article 10 1. EC type-examination is the procedure whereby an approved inspection body ascertains and certifies that a prototype vessel satisfies the provisions of this Directive which apply to it. 2. The application for EC type-examination shall be lodged by the manufacturer or by his authorised representative with a single approved inspection body in respect of a prototype vessel or of a prototype representing a family of vessels. That authorised representative must be established in the Community. The application shall include: (a) the name and address of the manufacturer or of his authorised representative and the place of manufacture of the vessels; (b) the design and manufacturing schedule referred to in point 3 of Annex II. It shall be accompanied by a vessel which is representative of the production envisaged. 3. The approved inspection body shall carry out the EC type-examination in the manner referred to in the second and third subparagraphs. It shall examine not only the design and manufacturing schedule in order to check its conformity, but also the vessel submitted. When examining the vessel, the body shall: (a) verify that the vessel has been manufactured in conformity with the design and manufacturing schedule and may safely be used under its intended working conditions; (b) perform appropriate examinations and tests to check that the vessel complies with the essential requirements applicable to it. 4. If the prototype complies with the provisions applicable to it the approved inspection body shall draw up an EC type-examination certificate which shall be forwarded to the applicant. That certificate shall state the conclusions of the examination, indicate any conditions to which its issue may be subject and be accompanied by the descriptions and drawings necessary for identification of the approved prototype. The Commission, the other approved inspection bodies and the other Member States may obtain a copy of the certificate and, on a reasoned request, a copy of the design and manufacturing schedule and the reports on the examinations and tests carried out. 5. An approved inspection body which refuses to issue an EC type-examination certificate shall so inform the other approved inspection bodies. An approved inspection body which withdraws an EC type-examination certificate shall so inform the Member State which approved it. The latter shall inform the other Member States and the Commission thereof, giving the reasons for the decision. SECTION 3 EC verification Article 11 1. EC verification is the procedure whereby a manufacturer or his authorised representative established within the Community ensures and declares that the vessels which have been checked in accordance with paragraph 3 are in conformity with the type described in the EC type-examination certificate or with the design and manufacturing schedule referred to in point 3 of Annex II having received a certificate of adequacy. 2. The manufacturer shall take all necessary measures for the manufacturing process to ensure that the vessels conform to the type described in the EC type-examination certificate or to the design and manufacturing schedule referred to in point 3 of Annex II. The manufacturer or his authorised representative established within the Community shall affix the CE marking to each vessel and draw up a declaration of conformity. 3. The approved inspection body shall carry out the appropriate examinations and tests in order to check the conformity of the vessels with the requirements of this Directive by examination and testing of vessels in accordance with the second to tenth subparagraphs. The manufacturer shall present his vessels in the form of uniform batches and shall take all necessary measures in order that the manufacturing process ensures the uniformity of each batch produced. Those batches shall be accompanied by the EC type-examination certificate referred to in Article 10 or, where the vessels are not manufactured in accordance with an approved prototype, by the design and manufacturing schedule referred to in point 3 of Annex II. In the latter case the approved inspection body shall, prior to EC verification, examine the schedule in order to certify its conformity. When a batch is examined, the approved inspection body shall ensure that the vessels have been manufactured and checked in accordance with the design and manufacturing schedule, and shall perform a hydrostatic test or a pneumatic test of equivalent effect on each vessel in the batch at a pressure Ph equal to 1,5 times the vessels design pressure in order to check its soundness. The pneumatic test shall be subject to acceptance of the test safety procedures by the Member State in which the test is performed. Moreover, the approved inspection body shall carry out tests on test-pieces taken from a representative production test-piece or from a vessel, as the manufacturer chooses, in order to examine the weld quality. The tests shall be carried out on longitudinal welds. However, where differing weld techniques are used for longitudinal and circular welds, the tests shall be repeated on the circular welds. For the vessels referred to in point 2.1.2 of Annex I, these tests on test-pieces shall be replaced by a hydrostatic test on five vessels taken at random from each batch in order to check that they conform to the essential safety requirements set out in point 2.1.2 of Annex I. In the case of accepted batches, the approved inspection body shall affix its identification number, or cause that number to be affixed, to each vessel and shall draw up a written certificate of conformity relating to the tests carried out. All vessels in the batch may be placed on the market except for those which have not successfully undergone a hydrostatic test or a pneumatic test. If a batch is rejected, the approved inspection body shall take appropriate measures to prevent the placing on the market of that batch. In the event of frequent rejection of batches, the approved inspection body may suspend the statistical verification. The manufacturer may, under the responsibility of the approved inspection body, affix the latters identification number during the manufacturing process. The manufacturer or his authorised representative must be able to supply on request the approved inspection bodys certificates of conformity referred to in the seventh subparagraph. SECTION 4 EC declaration of conformity Article 12 1. A manufacturer fulfilling the obligations arising under Article 13 shall affix the CE marking provided for in Article 16 to vessels which he declares to be in conformity with: (a) the design and manufacturing schedule referred to in point 3 of Annex II in respect of which a certificate of adequacy has been drawn up; or (b) an approved prototype. 2. By the EC declaration of conformity procedure the manufacturer becomes subject to EC surveillance, in cases where the product of PS x V exceeds 200 bar.l. The purpose of EC surveillance is to ensure, as required by the second paragraph of Article 14, that the manufacturer duly fulfils the obligations arising under Article 13(2). Surveillance shall be performed by the approved inspection body which issued the EC type-examination certificate referred to in the first subparagraph of Article 10(4) where the vessels have been manufactured in accordance with an approved prototype or, if this is not the case, by the approved body to which the design and manufacturing schedule was sent in accordance with Article 8(1)(a). Article 13 1. Where a manufacturer makes use of the procedure referred to in Article 12, he shall, before commencing manufacture, send the approved inspection body which issued the EC type-examination certificate or the certificate of adequacy a document describing the manufacturing processes and all of the predetermined systematic measures taken to ensure conformity of the pressure vessels to the standards referred to in Article 5(1) or the approved prototype. 2. The document referred to in paragraph 1 shall include: (a) a description of the means of manufacture and checking appropriate to the construction of the vessels; (b) an inspection document describing the appropriate examinations and tests to be carried out during manufacture, together with the procedures in respect thereof and the frequency with which they are to be performed; (c) an undertaking to carry out the examinations and tests in accordance with the inspection document referred to in point (b) and to have a hydrostatic test or, subject to the agreement of the Member State, a pneumatic test carried out on each vessel manufactured at a test pressure equal to 1,5 times the design pressure; those examinations and tests shall be carried out under the responsibility of qualified staff who are sufficiently independent from production personnel, and shall be the subject of a report; (d) the addresses of the places of manufacture and storage and the date on which manufacture is to commence. 3. When the product of PS x V exceeds 200 bar.l, manufacturers shall authorise access to the said places of manufacture and storage by the body responsible for EC surveillance, for inspection purposes, and shall allow that body to select sample vessels and shall provide it with all necessary information, and in particular: (a) the design and manufacturing schedule; (b) the inspection report; (c) the EC type-examination certificate or certificate of adequacy, where appropriate; (d) a report on the examinations and tests carried out. Article 14 The approved inspection body which issued the EC type-examination certificate or certificate of adequacy shall, before the date on which any manufacture begins, examine both the document referred to in Article 13(1) and the design and manufacturing schedule referred to in point 3 of Annex II, in order to certify its conformity, where vessels are not manufactured in accordance with an approved prototype. In addition, where the product of PS x V exceeds 200 bar.l, that body shall during manufacture: (a) ensure that the manufacturer actually checks series-produced vessels in accordance with Article 13(2)(c); (b) take random samples at the places of manufacture or at the place of storage of vessels for inspection purposes. The approved inspection body shall supply the Member State which approved it and, on request, the other approved inspection bodies, the other Member States and the Commission, with a copy of the inspection report. CHAPTER III CE MARKING AND INSCRIPTIONS Article 15 Without prejudice to Article 7: (a) where a Member State establishes that the CE marking has been affixed unduly, the manufacturer or his authorised representative established within the Community shall be obliged to make the product conform with the provisions concerning the CE marking and to end the infringement under the conditions imposed by that Member State; (b) where the non-conformity continues, the Member State must take all appropriate measures to restrict or prohibit the placing on the market of the product in question or to ensure that it is withdrawn from the market in accordance with the procedure laid down in Article 7. Article 16 1. The CE marking and the inscriptions provided for in point 1 of Annex II, shall be affixed in a visible, legible and indelible form to the vessel or to a data plate attached to the vessel in such a way that it cannot be removed. The CE marking shall consist of the initials CE in the form shown in the specimen in point 1.1 of Annex II. The CE marking shall be followed by the identification number referred to in Article 9(1) of the approved inspection body responsible for CE verifications or CE surveillance. 2. The affixing on the vessels of markings which are likely to deceive third parties as to the meaning and form of the CE marking shall be prohibited. Any other marking may be affixed to the vessels or the data plate provided that the visibility and legibility of the CE marking are not thereby reduced. CHAPTER IV FINAL PROVISIONS Article 17 Any decision taken pursuant to this Directive which results in restrictions on the placing on the market or the putting into service of a vessel shall state the exact grounds on which it is based. Such a decision shall be notified without delay to the party concerned, who shall at the same time be informed of the judicial remedies available to him under the laws in force in the Member State in question and of the time limits to which such remedies are subject. Article 18 Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 19 Directive 87/404/EEC, as amended by the Directives listed in Annex IV, Part A, is repealed, without prejudice to the obligations of the Member States relating to the time limits for transposition into national law and application of the Directives set out in Annex IV, Part B. References to the repealed Directive shall be construed as references to this Directive and shall be read in accordance with the correlation table in Annex V. Article 20 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 21 This Directive is addressed to the Member States. Done at Strasbourg, 16 September 2009. For the European Parliament The President J. BUZEK For the Council The President C. MALMSTRÃ M (1) OJ C 27, 3.2.2009, p. 41. (2) Opinion of the European Parliament of 21 October 2008 (not yet published in the Official Journal) and Council Decision of 13 July 2009. (3) OJ L 220, 8.8.1987, p. 48. (4) See Annex IV, Part A. (5) OJ C 91, 16.4.2003, p. 7. (6) OJ C 136, 4.6.1985, p. 1. (7) OJ C 267, 19.10.1989, p. 3. (8) OJ C 10, 16.1.1990, p. 1. (9) OJ L 204, 21.7.1998, p. 37. ANNEX I ESSENTIAL SAFETY REQUIREMENTS (referred to in Article 3(1)) 1. MATERIALS Materials must be selected according to the intended use of the vessels and in accordance with points 1.1 to 1.4. 1.1. Pressurised parts The materials referred to in Article 1 used for manufacturing the pressurised parts of the vessels must be: (a) capable of being welded; (b) ductile and tough, so that a rupture at minimum working temperature does not give rise to either fragmentation or brittle-type fracture; (c) not adversely affected by ageing. For steel vessels, the materials must in addition meet the requirements set out in point 1.1.1 and, for aluminium or aluminium alloy vessels, those set out in point 1.1.2. They must be accompanied by an inspection slip as described in Annex II, drawn up by the producer of the materials. 1.1.1. Steel vessels Non-alloy quality steels shall meet the following requirements: (a) they must be non-effervescent and supplied after normalisation treatment, or in an equivalent state; (b) the content per product of carbon must be less than 0,25 % and that of sulphur and phosphorus must each be less than 0,05 %; (c) they must have the following mechanical properties per product:  the maximum tensile strength Rm,max must be less than 580 N/mm2,  the elongation after rupture must be:  if test pieces are taken parallel to the direction of rolling: thickness  ¥ 3 mm: A  ¥ 22 %, thickness < 3 mm: A80 mm  ¥ 17 %,  if test pieces are taken perpendicular to the direction of rolling: thickness  ¥ 3 mm: A  ¥ 20 %, thickness < 3 mm: A80 mm  ¥ 15 %,  the average failure energy KCV for three longitudinal test pieces at minimum working temperature must not be less than 35 J/cm2. Not more than one of the three figures may be less than 35 J/cm2, with a minimum of 25 J/cm2. In the case of steels used in the manufacture of vessels the minimum working temperature of which is lower than  10 °C and the wall thickness of which exceeds 5 mm, this property must be checked. 1.1.2. Aluminium vessels Non-alloy aluminium must have an aluminium content of at least 99,5 % and the alloys referred to in Article 1(3)(a) must display adequate resistance to intercrystalline corrosion at maximum working temperature. Moreover, these materials must satisfy the following requirements: (a) they must be supplied in an annealed state; and (b) they must have the following mechanical characteristics per product:  the maximum tensile strength Rm,max must be no more than 350 N/mm2,  the elongation after rupture must be:  A  ¥ 16 % if the test piece is taken parallel to the direction of rolling,  A  ¥ 14 % if the test piece is taken perpendicular to the direction of rolling. 1.2. Welding materials The welding materials used to manufacture the welds on or of the simple pressure vessel must be appropriate to and compatible with the materials to be welded. 1.3. Accessories contributing to the strength of the vessel These accessories (for example bolts and nuts) must be made of a material specified in point 1.1 or of other kinds of steel, aluminium or an appropriate aluminium alloy compatible with materials used for the manufacture of pressurised parts. The latter materials must at minimum working temperature have an appropriate elongation after rupture and toughness. 1.4. Non-pressurised parts All unpressurised parts of welded vessels must be of materials which are compatible with that of the components to which they are welded. 2. VESSEL DESIGN The manufacturer must, when designing the vessel, define the use to which it will be put, and select: (a) the minimum working temperature Tmin; (b) the maximum working temperature Tmax; (c) the maximum working pressure PS. However, should a minimum working temperature exceeding  10 °C be selected, the qualities required of the materials must be satisfied at  10 °C. The manufacturer must also take account of the following provisions:  it must be possible to inspect the inside of vessels,  it must be possible to drain the vessels,  the mechanical qualities must be maintained throughout the period of use of the vessel for the intended purpose,  the vessels must, bearing in mind their prescribed use, be adequately protected against corrosion, and the fact that under the conditions of use envisaged:  the vessels must not be subjected to stresses likely to impair their safety in use,  internal pressure must not permanently exceed the maximum working pressure PS. However, it may momentarily do so by up to 10 %. Circular and longitudinal seams must be made using full penetration welds or welds of equivalent effectiveness. Convex ends other than hemispherical ones must have a cylindrical edge. 2.1. Wall thickness If the product of PS Ã  V is not more than 3 000 bar.l, the manufacturer must select one of the methods described in points 2.1.1 and 2.1.2 for determining vessel wall thickness; if the product of PS Ã  V is more than 3 000 bar.l, or if the maximum working temperature exceeds 100 °C, such thickness must be determined by the method described in point 2.1.1. The actual wall thickness of the cylindrical section and ends shall, however, be not less than 2 mm in the case of steel vessels and not less than 3 mm in the case of aluminium or aluminium alloy vessels. 2.1.1. Calculation method The minimum thickness of pressurised parts must be calculated having regard to the intensity of the stresses and to the following provisions: (a) the calculation pressure to be taken into account must not be less than the maximum working pressure PS selected; (b) the permissible general membrane stress must not exceed the lower of the values 0,6 RET or 0,3 Rm. The manufacturer must use the RET and Rm minimum values guaranteed by the material manufacturer in order to determine the permissible stress. However, where the cylindrical portion of the vessel has one or more longitudinal welds made using a non-automatic welding process, the thickness calculated as referred to in the first paragraph must be multiplied by the coefficient 1,15. 2.1.2. Experimental method Wall thickness must be so determined as to enable the vessels to resist at ambient temperature a pressure equal to at least five times the maximum working pressure, with a permanent circumferential deformation factor of no more than 1 %. 3. MANUFACTURING PROCESSES Vessels shall be constructed and subjected to production checks in accordance with the design and manufacturing record referred to in point 3 of Annex II. 3.1. Preparation of the component parts Preparation of the component parts (for example forming and chamfering) must not give rise to surface defects or cracks or changes in the mechanical characteristics likely to be detrimental to the safety of the vessels. 3.2. Welds on pressurised parts The characteristics of welds and adjacent zones must be similar to those of the welded materials and must be free of any surface or internal defects detrimental to the safety of the vessels. Welds must be performed by qualified welders or operators possessing the appropriate level of competence, in accordance with approved welding processes. Such approval and qualification tests must be carried out by approved inspection bodies. The manufacturer must also, during manufacture, ensure consistent weld quality by conducting appropriate tests using adequate procedures. These tests must be the subject of a report. 4. PUTTING INTO SERVICE OF THE VESSELS Vessels must be accompanied by the instructions drawn up by the manufacturer, as referred to in point 2 of Annex II. ANNEX II CE MARKING, INSCRIPTIONS, INSTRUCTIONS, DESIGN AND MANUFACTURE SCHEDULES, DEFINITIONS AND SYMBOLS 1. CE MARKING AND INSCRIPTIONS 1.1. CE marking The CE marking shall consist of the initials CE in the following form: If the CE marking is reduced or enlarged the proportions given in the graduated drawing set out in this point must be respected. The various components of the CE marking must have substantially the same vertical dimension, which may not be less than 5 mm. 1.2. Inscriptions The vessel or data plate must bear at least the following information: (a) the maximum working pressure (PS in bar); (b) the maximum working temperature (Tmax in °C); (c) the minimum working temperature (Tmin in °C); (d) the capacity of the vessel (V in l); (e) the name or mark of the manufacturer; (f) the type and serial or batch identification of the vessel; (g) the last two digits of the year in which the CE marking was affixed. Where the data plate is used, it must be so designed that it cannot be reused and must include a vacant space to enable other information to be provided. 2. INSTRUCTIONS The instructions must contain the following information: (a) the particulars given in point 1 except for the vessels serial identification; (b) the intended use of the vessel; (c) the maintenance and installation requirements for vessel safety. They must be in the official language or languages of the country of destination. 3. DESIGN AND MANUFACTURING SCHEDULES The design and manufacturing schedules must contain a description of the techniques and operations employed in order to meet the essential safety requirements set out in Annex I or the harmonised standards referred to in Article 5(1), and in particular: (a) a detailed manufacturing drawing of the vessel type; (b) the instructions; (c) a document describing:  the materials selected,  the welding processes selected,  the checks selected,  any pertinent details as to the vessel design. When the procedures laid down in Articles 11 to 14 are applied, the schedule must also include: (a) the certificates relating to the suitable qualification of the welding operations and of the welders or operators; (b) the inspection slip for the materials used in the manufacture of parts and assemblies contributing to the strength of the pressure vessel; (c) a report on the examinations and tests performed or a description of the proposed checks. 4. DEFINITIONS AND SYMBOLS 4.1. Definitions (a) The design pressure P is the gauge pressure chosen by the manufacturer and used to determine the thickness of the vessels pressurised parts. (b) The maximum working pressure PS is the maximum gauge pressure which may be exerted under normal conditions of use of the vessel. (c) The minimum working temperature Tmin is the lowest stabilised temperature which the wall of the vessel may attain under normal conditions of use. (d) The maximum working temperature Tmax is the highest stabilised temperature which the wall of the vessel may attain under normal conditions of use. (e) The yield strength RET is the value at the maximum working temperature Tmax of:  the upper yield point ReH, for a material with both a lower and an upper yield point,  the proof stress Rp0,2, or  the proof stress Rp1,0 in the case of non-alloy aluminium. (f) Families of vessels: Vessels form part of the same family if they differ from the prototype only in diameter, provided that the permissible requirements referred to in points 2.1.1 and 2.1.2 of Annex I are complied with, and/or in the length of their cylindrical portion within the following limits:  where a prototype has one or more shell rings in addition to the ends, variants must have at least one shell ring,  where a prototype has just two dished ends, variants must have no shell rings. Variations in length causing the apertures and/or penetrations to be modified must be shown in the drawing for each variant. (g) A batch of vessels consists at the most of 3 000 vessels of the model of the same type. (h) There is series manufacture within the meaning of this Directive if more than one vessel of the same type is manufactured during a given period by a continuous manufacturing process, in accordance with a common design and using the same manufacturing processes. (i) Inspection slip: document by which the producer certifies that the products delivered meet the requirements of the order and in which he sets out the results of the routine in-plant inspection test, in particular chemical composition and mechanical characteristics performed on products made by the same production process as the supply, but not necessarily on the products delivered. 4.2. Symbols A elongation after rupture % A 80 mm elongation after rupture (Lo = 80 mm) % KCV rupture energy J/cm2 P design pressure Bar PS maximum working pressure Bar Ph hydrostatic or pneumatic test pressure Bar Rp0,2 proof stress at 0,2 % N/mm2 RET yield strength at maximum working temperature N/mm2 ReH upper yield point N/mm2 Rm tensile strength N/mm2 Rm, max maximum tensile strength N/mm2 Rp1,0 proof stress at 1,0 % N/mm2 Tmax maximum working temperature °C Tmin minimum working temperature °C V capacity of the vessel l ANNEX III MINIMUM CRITERIA TO BE MET BY MEMBER STATES FOR THE APPROVAL OF INSPECTION BODIES (referred to in Article 9(2)) 1. The approved inspection body, its director and the staff responsible for carrying out the verification tests shall not be the designer, manufacturer, supplier or installer of vessels which they inspect, nor the authorised representative of any of those parties. They shall not become directly involved in the design, construction, marketing or maintenance of the vessels, nor represent the parties engaged in those activities. This does not preclude the possibility of exchanges of technical information between the manufacturer and the approved inspection body. 2. The approved inspection body and its staff must carry out the verification tests with the highest degree of professional integrity and technical competence and must be free from all pressures and inducements, particularly financial, which might influence their judgment or the results of the inspection, especially from persons or groups of persons with an interest in the result of verifications. 3. The approved inspection body must have at its disposal the necessary staff and the necessary facilities to enable it to perform properly the administrative and technical tasks connected with verification; it must also have access to the equipment required for special verification. 4. The staff responsible for inspection must have: (a) sound technical and professional training; (b) satisfactory knowledge of the requirements of the tests they carry out and adequate experience of such tests; (c) the ability to draw up the certificates, records and reports required to authenticate the performance of the tests. 5. The impartiality of inspection staff must be guaranteed. Their remuneration must not depend on the number of tests carried out or on the results of such tests. 6. The approved inspection body must take out liability insurance unless its liability is assumed by the State in accordance with national law, or the Member State itself is directly responsible for the tests. 7. The staff of the approved inspection body is bound to observe professional secrecy with regard to all information gained in carrying out its tasks (except vis-Ã -vis the competent administrative authorities of the State in which its activities are carried out) under this Directive or any provision of national law giving effect to it. ANNEX IV PART A Repealed Directive with list of its successive amendments (referred to in Article 19) Council Directive 87/404/EEC (OJ L 220, 8.8.1987, p. 48) Council Directive 90/488/EEC (OJ L 270, 2.10.1990, p. 25) Council Directive 93/68/EEC (OJ L 220, 30.8.1993, p. 1) Article 1, point 1, and Article 2 only PART B List of time limits for transposition into national law and application (referred to in Article 19) Directive Time limit for transposition Date of application 87/404/EEC 31 December 1989 1 July 1990 (1) 90/488/EEC 1 July 1991  93/68/EEC 30 June 1994 1 January 1995 (2) (1) In accordance with the third subparagraph of Article 18(2), Member States shall, for the period up to 1 July 1992, permit the placing on the market and/or in service of vessels conforming to the rules in force in their territories before 1 July 1990. (2) In accordance with Article 14(2), until 1 January 1997 Member States shall allow the placing on the market and the bringing into service of products which comply with the marking arrangements in force before 1 January 1995. ANNEX V CORRELATION TABLE Directive 87/404/EEC This Directive Recital 5, fifth sentence Article 1(3), point (b) Article 1(1) Article 1(1) Article 1(2), first subparagraph Article 1(3), point (a), first subparagraph Article 1(2), second subparagraph, first indent Article 1(3), point (a), second subparagraph Article 1(2), second subparagraph, second indent, first and second sub-indents Article 1(3), point (a), third subparagraph, points (i) and (ii) Article 1(2), second subparagraph, third indent Article 1(3), point (a), fourth subparagraph Article 1(2), second subparagraph, fourth indent Article 1(3), point (a), fifth subparagraph Article 1(3), first, second and third indents Article 1(2), points (a), (b) and (c) Articles 2, 3 and 4 Articles 2, 3 and 4 Article 5(1) Article 5(1) Article 5(2) Article 5(2) Article 5(3), points (a) and (b) Article 5(3), first and second subparagraphs Article 6 Article 6 Article 7(1) Article 7(1) Article 7(2), first and second sentences Article 7(2), first subparagraph Article 7(2), third sentence Article 7(2), second subparagraph Article 7(3) Article 7(3) Article 7(4) Article 7(4) Article 8(1), introductory wording and point (a), introductory wording Article 8(1), introductory wording Article 8(1), point (a), first and second indents Article 8(1), points (a) and (b) Article 8(1), point (b) Article 8(2) Article 8(2), point (a) Article 8(3), point (a) Article 8(2), point (b), first and second indents Article 8(3), points (b)(i) and (ii) Article 8(3) Article 8(4) Article 9 Article 9 Article 10(1) Article 10(1) Article 10(2), first subparagraph Article 10(2), first subparagraph Article 10(2), second subparagraph, first and second indents Article 10(2), second subparagraph, points (a) and (b) Article 10(2), third subparagraph Article 10(2), third subparagraph Article 10(3), first subparagraph Article 10(3), first subparagraph Article 10(3), second subparagraph Article 10(3), second subparagraph Article 10(3), third subparagraph, points (a) and (b) Article 10(3), third subparagraph, points (a) and (b) Article 10(4) Article 10(4) Article 10(5), first sentence Article 10(5), first subparagraph Article 10(5), second and third sentences Article 10(5), second subparagraph Article 11(1) and (2) Article 11(1) and (2) Article 11(3), introductory wording Article 11(3), first subparagraph Article 11(3), point 3.1 Article 11(3), second subparagraph Article 11(3), point 3.2 Article 11(3), third subparagraph Article 11(3), point 3.3, first subparagraph Article 11(3), fourth subparagraph Article 11(3), point 3.3, second subparagraph Article 11(3), fifth subparagraph Article 11(3), point 3.3, third subparagraph Article 11(3), sixth subparagraph Article 11(3), point 3.4, first subparagraph Article 11(3), seventh subparagraph Article 11(3), point 3.4, second subparagraph Article 11(3), eighth subparagraph Article 11(3), point 3.4, third subparagraph Article 11(3), ninth subparagraph Article 11(3), point 3.5 Article 11(3), tenth subparagraph Article 12(1), first subparagraph, first and second indents Article 12(1), points (a) and (b) Article 12(1), second subparagraph Article 12(2), first subparagraph Article 12(2) Article 12(2), second subparagraph Article 13(1), first subparagraph Article 13(1) Article 13(1), second subparagraph Article 13(2) Article 13(2), indents 1 to 4 Article 13(3), points (a) to (d) Article 14(1) Article 14, first paragraph Article 14(2), first subparagraph, first and second indents Article 14, second paragraph, points (a) and (b) Article 14(2), second subparagraph Article 14, third paragraph Articles 15, 16 and 17 Articles 15, 16 and 17 Article 18(1)  Article 18(2) Article 18  Article 19  Article 20 Article 19 Article 21 Annex I, point 1 Annex I, point 1. Annex I, point 1.1, first paragraph, first, second and third indents Annex I, point 1.1., first paragraph, points (a), (b) and (c) Annex I, point 1.1, second and third paragraphs Annex I, point 1.1., second and third paragraphs Annex I, points 1.1.1 and 1.1.2 Annex I, points 1.1.1 and 1.1.2 Annex I, points 1.2, 1.3 and 1.4 Annex I, points 1.2, 1.3 and 1.4 Annex I, point 2, first paragraph, first, second and third indents Annex I, point 2, first paragraph, points (a), (b) and (c) Annex I, point 2, second, third and fourth paragraphs Annex I, point 2, second, third and fourth paragraphs Annex I, points 2.1, 3 and 4 Annex I, points 2.1, 3 and 4 Annex II, point 1 Annex II, point 1 Annex II, point 1.a, first, second and third indents Annex II, point 1.1, first, second and third paragraphs Annex II, point 1.b, first paragraph, indents 1 to 7 Annex II, point 1.2, first paragraph, points (a) to (g) Annex II, point 1.b, second paragraph Annex II, point 1.2, second paragraph Annex II, point 2, first paragraph, first, second and third indents Annex II, point 2, first paragraph, points (a), (b) and (c) Annex II, point 2, second paragraph Annex II, point 2, second paragraph Annex II, point 3, first paragraph Annex II, point 3, first paragraph Annex II, point 3, second paragraph, points (i), (ii) and (iii) Annex II, point 3, second paragraph, points (a), (b) and (c) Annex II, point 4 Annex II, point 4 Annex III, points 1, 2 and 3 Annex III, points 1, 2 and 3 Annex III, point 4, first, second and third indents Annex III, point 4, points (a), (b) and (c) Annex III, points 5, 6 and 7 Annex III, points 5, 6 and 7  Annex IV  Annex V